Citation Nr: 1014281	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-44 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include a nervous 
condition.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
retinitis pigmentosa, claimed as blindness in the left eye.

3.  Entitlement to service connection for retinitis 
pigmentosa, claimed as blindness in the left eye.

4.  Entitlement to an increased rating for a total left knee 
arthroplasty (previously rated as residuals of meniscectomy), 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's February 2003 
claims for an increased rating for the residuals of a 
meniscectomy of his left knee, currently rated at 30 percent 
disabling; for an increased rating for osteoarthritis of the 
left knee, currently rated at 10 percent disabling; to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include a nervous condition; and to reopen a 
claim for service connection for retinitis pigmentosa.

The issue of entitlement to service connection for retinitis 
pigmentosa, claimed as blindness in the left eye, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
nervous condition.  The Veteran was notified of the decision 
and of his appellate rights.  However, the Veteran failed to 
file a notice of disagreement (NOD) within one year of the 
rating decision.

2.  The evidence associated with the claims file subsequent 
to the May 1982 rating decision is either cumulative or 
redundant of evidence previously considered, and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as a nervous 
condition, and does not raise a reasonable possibility of 
substantiating the claim.

3.  In a March 2001 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
retinitis pigmentosa.  The Veteran was notified of the 
decision and of his appellate rights.  However, the Veteran 
failed to file a notice of disagreement (NOD) within one year 
of the rating decision.

4.  The evidence associated with the claims file subsequent 
to the March 2001 rating decision is new, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for entitlement to service connection for retinitis 
pigmentosa, claimed as blindness in the left eye, and raises 
a reasonable possibility of substantiating the claim.

5.  The Veteran underwent a total left knee arthroplasty in 
June 2005.

6.  The Veteran's left knee has not been diagnosed with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.

7.  The Veteran has not been diagnosed with ankylosis of the 
left knee.

8.  For the Veteran's left knee osteoarthritis, the evidence 
of record does not reveal limitation of flexion to 
30 degrees, or limitation of extension to 15 degrees.  The 
degree of functional loss due to pain and other functional 
loss clearly affecting daily activities is already adequately 
reflected in the current rating assigned.

9.  The Veteran has not been diagnosed with nonunion of the 
left tibia and fibula, with loose motion, requiring a brace.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision, denying service connection 
for an acquired psychiatric disorder, claimed as a nervous 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent 
to the May 1982 rating decision is not new and material, and 
the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The March 2001 rating decision, denying service 
connection for retinitis pigmentosa, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  The evidence associated with the claims file subsequent 
to the March 2001 rating decision is new and material, and 
the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The criteria for a disability rating in excess of 30 
percent for a total left knee arthroplasty (previously rated 
as residuals of meniscectomy) have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).

6.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated April 2003, June 2003, July 2004, July 2008, 
October 2008, and January 2009, provided to the Veteran 
before the August 2003 rating decision, the November 2004 
statement of the case, and the May 2009 supplemental 
statement of the case, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The June 2003, 
July 2004, October 2008, and January 2009 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for an acquired psychiatric disorder, 
claimed as a nervous condition, the notice letters provided 
to the Veteran in June 2003 and October 2008 included the 
criteria for reopening a previously denied claim, and 
informed the Veteran that his claim had been denied because 
his claimed condition was mostly due to chronic alcohol 
abuse, and because there was no reasonable basis for holding 
that the psychiatric condition was incurred in military 
service.  With respect to the issue of whether to reopen the 
claim of service connection for retinitis pigmentosa, the 
notice letters provided to the Veteran in June 2003 and 
October 2008 included the criteria for reopening a previously 
denied claim, and informed the Veteran that his claim had 
been denied because retinitis pigmentosa is a constitutional 
and developmental abnormality which was not aggravated by 
service beyond the normal degree.  The Veteran was informed 
that, to be considered new, the evidence must be in existence 
and be submitted to VA for the first time.  The Veteran was 
also informed that, to be considered material, the additional 
evidence must pertain to the reason the claim was previously 
denied.  The June 2003 and October 2008 notice letters also 
provided the Veteran with the criteria for establishing 
service connection.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed of what evidence is necessary to substantiate the 
elements required to establish service connection.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006 and October 2008.

With respect to the Veteran's claims for increased ratings 
for his total left knee arthroplasty (previously rated as 
residuals of meniscectomy), and for his osteoarthritis of the 
left knee, the Federal Circuit has held that VA's duty to 
notify, codified at 38 U.S.C.A. § 5103(a), does not require 
it to provide notice of alternative diagnostic codes, or to 
solicit evidence of the impact of the Veteran's claimed 
disability on his daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, Social 
Security Administration (SSA) records, VA treatment records, 
and private treatment records.  Thus, the Board considers 
VA's duty to assist satisfied.  Accordingly, the Board finds 
that no further assistance to the Veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A (2009). 

Analysis: New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Whether to Reopen a Claim for a Nervous Condition

In this case, the RO denied service connection for an 
acquired psychiatric disorder, claimed as a nervous condition 
in a May 1982 rating decision, and the basis of the denial 
was that the Veteran's "anxiety with depression is most 
likely due to his chronic alcohol abuse," and that "there 
is no reasonable basis for holding that the condition was 
incurred in military service."  The Veteran did not submit a 
timely notice of disagreement as to the issue of entitlement 
to service connection an acquired psychiatric disorder, 
claimed as a nervous condition in response to the May 1982 
rating decision.  Therefore, the May 1982 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.  The May 1982 rating decision constitutes the last 
prior final denial of the claim.

The evidence of record at the time of the May 1982 rating 
decision included the Veteran's service treatment records and 
his then-current VA treatment records.  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  Evans, supra.  In this 
regard, the Board notes the Veteran's claim seeking 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia was dismissed by the Board 
in a September 1995 decision.  The May 1982 rating decision 
represents the last time a claim for an acquired psychiatric 
disorder was denied.  

In written correspondence dated in February 2003, the Veteran 
requested, in pertinent part, to reopen his previously denied 
claim for a nervous condition. 

Pursuant thereto, VA has obtained VA treatment records 
through October 2008; a May 2001 private treatment record; a 
June 1997 Social Security Disability Evaluation of 
Comprehensive Psychological and Mental Status; and additional 
statements from the Veteran, including a September 2008 
stressor statement.  Although such evidence is new, it is not 
material because it does not pertain to the reason that the 
claim was previously denied.  38 C.F.R. § 3.156(a).  
Specifically, evidence of a current diagnosis of a nervous 
condition does not show that said condition began during, or 
is related to, the Veteran's military service; indeed, even 
after consideration of these additional records, there 
continues to be no reasonable basis for holding that the 
condition was incurred in military service.  For example, one 
Social Security Administration (SSA) record showed a 
clinician's opinion that the Veteran's condition had its 
onset in February 1989-more than 15 years after service.  
Moreover, a May 2001 private psychologist, G.D. King, Ph.D., 
diagnosed the Veteran with malingering and alcohol, cannabis, 
and cocaine dependence, and opined that the Veteran's prior 
clinical diagnosis was "absolutely ludicrous," and that the 
Veteran's "general fund of information was purposefully poor 
as was his memory."  Similarly, an October 2008 VA clinician 
noted that the Veteran was "unable to identify [any] 
stressor," and was "evasive during [the] assessment."  
None of the evidence obtained after the May 1982 rating 
decision showed any link between the Veteran's claimed 
nervous condition and his time in service.

Additionally, the Veteran asserted in a September 2008 
stressor statement that he experienced "several incidents" 
while in service, and that those incidents "led to my 
present medical conditions.  All are chronic and service 
connected."  The Veteran did not specify the time, place, or 
nature of the alleged "incidents."  While the credibility 
of new evidence is to be presumed when determining whether it 
is new and material, the Board notes that the vague and 
wholly unsubstantiated assertions by the Veteran do not 
constitute evidence.  Justus, supra.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the May 1982 rating decision 
that was not previously submitted to agency decisionmakers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for a nervous condition.

Because the additional evidence submitted by the Veteran does 
not relate to an unestablished fact that is necessary to 
substantiate his claim for service connection for an acquired 
psychiatric disorder, claimed as a nervous condition, the 
Board finds that the evidence associated with the claims file 
subsequent to the May 1982 rating decision is not new and 
material, and a previously denied claim for service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition is not reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Whether to Reopen a Claim for Retinitis Pigmentosa, Claimed 
as Blindness in the Left Eye`

The RO denied service connection for retinitis pigmentosa in 
a March 2001 rating decision, and the basis of the denial was 
that "there were no additional treatment records [other than 
a July 1999 diagnosis of ametropia] to confirm a diagnosis[,] 
nor were there any records to show that this condition was 
caused by his active military service."  The Veteran did not 
submit a timely notice of disagreement as to the issue of 
entitlement to service connection for retinitis pigmentosa in 
response to the March 2001 rating decision.  Therefore, the 
March 2001 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.1103.  The March 2001 rating 
decision constitutes the last prior final denial of the 
claim.

The evidence of record at the time of the March 2001 rating 
decision included the Veteran's service treatment records and 
his then-current VA treatment records.  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  Evans, supra.

Following the March 2001 rating decision, VA has obtained VA 
treatment records through October 2008, and additional 
statements from the Veteran.  This evidence includes a June 
2005 VA clinician's diagnosis of a toxic post-inflammatory 
cataract in the left eye, as well as an allergic 
conjunctivitis and hyperopia, astigmatism, and presbyopia; 
the VA clinician also noted that the Veteran has a visual 
loss of oxygen from possible syphilis or penicillin 
injections or substance abuse, but that "the cause is 
unknown."  In addition, an August 2005 VA clinician found 
that "the appearance of [his] retina is similar to a 
retinitis pigmentosa, however it would be unusual for the 
patient to have this in only one eye.  A differential 
[diagnosis] at this time includes retinitis pigmentosa and 
previous vascular occlusion or possibly syphilis."  The 
clinician recommended that the Veteran undergo an 
electroretinogram (ERG).  A November 2005 VA clinician found 
"marked visual constriction in the left eye apparently due 
to some unilateral pigmentary process and considering the 
differential [diagnosis], drug related etiologies would 
present bilaterally....Luetic infection certainly could be a 
possibility."  He opined that "at this point we cannot find 
any cause to connect this single IM [intramuscular] injection 
[of Penicillin into his gluteus in service] to his left eye 
dysfunction and we will continue a work up for infectious 
etiology."  This evidence is both new and material, because 
it was not previously submitted to agency decision makers, 
and because it pertains to the reason that the claim was 
previously denied.  38 C.F.R. § 3.156(a).  Viewed in favor of 
the Veteran, these records confirm a diagnosis of a left eye 
disorder, and raise the possibility that the left eye 
disorder resulted from a penicillin injection in service.

Consequently, the Board finds that the evidence associated 
with the claims file subsequent to the March 2001 rating 
decision was not previously submitted to agency 
decisionmakers, and, when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate a claim for service connection for 
retinitis pigmentosa, claimed as blindness in the left eye.

Because the additional evidence relates to an unestablished 
fact that is necessary to substantiate his claim for service 
connection for retinitis pigmentosa, claimed as blindness in 
the left eye, the Board finds that the evidence associated 
with the claims file subsequent to the March 2001 rating 
decision is new and material, and a previously denied claim 
for service connection for retinitis pigmentosa, claimed as 
blindness in the left eye, is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).

Analysis:  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Entitlement to an Increased Rating for a Total Left Knee 
Arthroplasty (previously rated as Residuals of Meniscectomy), 
Currently Evaluated as 30 Percent Disabling

Under Diagnostic Code 5055, a disability rating of 30 percent 
applies as the minimum rating for a knee replacement 
(prosthesis).  A disability rating of 60 percent applies 
where there is a knee replacement with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A disability rating of 100 percent 
applies for 1 year following implantation of the prosthesis.

Diagnostic Code 5055 specifies that intermediate degrees of 
residual weakness, pain or limitation of motion should be 
rated by analogy to diagnostic codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a disability rating of 30 percent 
applies where there is ankylosis of the knee with favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  A disability rating of 40 percent 
applies where there is ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  A disability rating of 50 
percent applies where there is ankylosis of the knee in 
flexion between 20 degrees and 45 degrees.  A disability 
rating of 60 percent applies where there is extremely 
unfavorable ankylosis of the knee in flexion at an angle of 
45 degrees or more.

Under Diagnostic Code 5261, a noncompensable disability 
rating applies when extension of the leg is limited to 5 
degrees.  A disability rating of 10 percent applies when 
extension of the leg is limited to 10 degrees.  A disability 
rating of 20 percent applies when extension of the leg is 
limited to 15 degrees.  A disability rating of 30 percent 
applies when extension of the leg is limited to 20 degrees.  
A disability rating of 40 percent applies when extension of 
the leg is limited to 30 degrees.  A disability rating of 50 
percent applies when extension of the leg is limited to 45 
degrees.

Under Diagnostic Code 5262, a disability rating of 10 percent 
applies when there is impairment and malunion of the tibia 
and fibula with a slight knee or ankle disability.  A 
disability rating of 20 percent applies when there is 
impairment and malunion of the tibia and fibula with a 
moderate knee or ankle disability.  A disability rating of 30 
percent applies when there is impairment and malunion of the 
tibia and fibula with a marked knee or ankle disability.  A 
disability rating of 40 percent applies when there is 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

Normal range of motion of the knee is extension to 0 degrees, 
and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257 
(Recurrent subluxation or lateral instability of the knee).  
VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that the Veteran was assigned a 100 percent 
disability rating for 1 year following implantation of his 
left knee prosthesis, from June 2005 until July 2006.  Since 
July 2006, the Veteran has been rated at 30 percent for his 
total left knee arthroplasty (previously rated as residuals 
of meniscectomy) under Diagnostic Code 5055.

The Veteran contends in his February 2003 claim, and in a 
February 2007 statement, that his left knee condition 
warrants an increased evaluation.

In August 2003, the Veteran was provided with a VA 
examination of his left knee.  The examiner found marked 
objective evidence of painful motion, with abnormal movement, 
guarding of movement, instability, weakness, and tenderness.  
There was no edema, effusion, redness, or heat.  The Veteran 
had flexion of the left knee to 88 degrees, and extension of 
the left knee to -2 degrees.  The examiner diagnosed the 
Veteran with postoperative degenerative joint disease of the 
left knee with loss of function due to pain.

In December 2004, a VA radiologist noted that an x-ray showed 
degenerative joint disease (DJD) of the left knee with 
narrowing of the joint space.

In June 2005, the Veteran underwent a left total knee 
arthroplasty at a VA facility.

In September 2005, a VA orthopedic surgeon found that the 
Veteran had a well-healed anterior knee incision, with no 
significant swelling or warmth about the knee, and no 
effusion or instability.  The Veteran had extension of his 
left knee to 10 degrees, and flexion to 70 degrees, with 
significant pain at 70 degrees.

In May 2006, a VA orthopedic surgeon noted that the Veteran 
had undergone a left total knee replacement in June 2005, and 
a second manipulation in September 2005, after which his 
motion significantly improved.  The surgeon found that the 
Veteran was neurovascularly intact distally.  He had some 
mild swelling around that knee, which the surgeon noted "is 
to be expected after a total knee [replacement]."  The 
Veteran had extension of his left knee to 5 degrees, and 
flexion to approximately 115 degrees.  The surgeon diagnosed 
the Veteran as being status-post left total knee and prior 
poor motion, "but this has resolved."  The surgeon further 
stated that "I do not see any reason why [the Veteran] could 
not return to work[,] however he states that he is in pain 
and unable to go to work."

In November 2008, the Veteran was provided with another VA 
examination of his left knee.  The examiner reviewed the 
Veteran's medical records, although his claims file was not 
requested.  The Veteran reported that he has constant minor 
pain in his left knee that gets worse as the day goes on, as 
well as weekly flare-ups of pain of moderate severity that 
last about 4 to 5 hours.  The Veteran reported that he 
intermittently and occasionally uses a cane.  The Veteran 
reported that he is able to stand for 15 to 30 minutes, and 
is able to walk up to 1/4 of a mile.  The Veteran reported 
having instability and giving way, pain, and stiffness in his 
left knee.  On examination, the Veteran had flexion to 100 
degrees, with pain at 95 degrees; and extension to 0 degrees, 
with pain at 0 degrees.  There was no inflammatory arthritis 
or joint ankylosis of the left knee.  The examiner diagnosed 
the Veteran as having had a total left knee arthroplasty.  No 
effects on occupational activities were found, because the 
Veteran is not employed.  The Veteran's left knee was found 
to prevent him from doing sports; have a severe effect on 
doing chores and exercise; have a moderate effect on 
shopping, recreation, traveling, and toileting; have a mild 
effect on bathing, dressing, and grooming; and have no effect 
on feeding.

Based on the findings above, the Veteran is not entitled to a 
disability rating greater than his currently-assigned 30 
percent.  The Veteran's left knee replacement is not 
characterized by chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  
Indeed, in his November 2008 VA examination, the Veteran 
described his pain as constant minor pain, and stated that 
even on flare-ups his pain was of moderate severity.  
Moreover, the Veteran's left knee was found to have a 
predominantly moderate effect on his activities of daily 
living.  Furthermore, the May 2006 VA orthopedic surgeon 
characterized the Veteran's left knee condition as being 
"resolved," and further opined that the Veteran could 
return to work.

Additionally, the Veteran does not warrant a disability 
rating under Diagnostic Code 5256, because the November 2008 
examiner found that he does not have ankylosis of the left 
knee, and there is no evidence to the contrary.  Similarly, 
the Veteran does not warrant a disability rating under 
Diagnostic Code 5261, because extension of his left leg is 
not limited to more than 20 degrees-which is required for a 
disability rating in excess of 30 percent.  Likewise, the 
Veteran does not warrant a disability rating in excess of 30 
percent under Diagnostic Code 5262, because he does not have 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
status-post total left knee arthroplasty (previously rated as 
residuals of meniscectomy) fall within any criteria 
warranting more than a 30 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
left knee disability might be warranted for any period of 
time during the pendency of this appeal.  However, there is 
no evidence that the Veteran's left knee disability has been 
persistently more severe than the extent of disabilities 
contemplated under the assigned rating of 30 percent at any 
time, except as covered by the Veteran's previously granted 
temporary 100 disability rating for the periods immediately 
following his knee replacement surgery.

The Board has considered the issue of whether the Veteran's 
left knee disability, standing alone, presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Because there is no evidence of marked interference with 
employment (as  explained by the VA orthopedic surgeon in May 
2006) or frequent periods of hospitalization, the application 
of the regular schedular standards is not found to be 
impractical in this case.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

Entitlement to an Increased Rating for Osteoarthritis of the 
Left Knee, Currently Evaluated as 10 Percent Disabling

Under Diagnostic Codes 5003 and 5010, where the limitation of 
motion of the knee is noncompensable under Diagnostic Codes 
5260 and 5261, a disability rating of 10 percent applies when 
there is degenerative arthritis with x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups.  A disability rating of 20 percent applies when 
there is x-ray evidence of degenerative arthritis with 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations.

Under Diagnostic Code 5260, a noncompensable disability 
rating applies where flexion of the leg is limited to 60 
degrees.  A disability rating of 10 percent applies where 
flexion of the leg is limited to 45 degrees.  A disability 
rating of 20 percent applies where flexion of the leg is 
limited to 30 degrees.  A disability rating of 30 percent 
applies where flexion of the leg is limited to 15 degrees.

As noted above, under Diagnostic Code 5261, a noncompensable 
disability rating applies when extension of the leg is 
limited to 5 degrees.  A disability rating of 10 percent 
applies when extension of the leg is limited to 10 degrees.  
A disability rating of 20 percent applies when extension of 
the leg is limited to 15 degrees.  A disability rating of 30 
percent applies when extension of the leg is limited to 20 
degrees.  A disability rating of 40 percent applies when 
extension of the leg is limited to 30 degrees.  A disability 
rating of 50 percent applies when extension of the leg is 
limited to 45 degrees.

The Veteran contends in his February 2003 claim, and in a 
February 2007 statement, that his left knee condition 
warrants an increased evaluation.

In this regard, the November 2008 VA examiner found that the 
Veteran has no constitutional symptoms of arthritis, no 
incapacitating episodes of arthritis, and no inflammatory 
arthritis.

The Board notes that the Veteran has alternatively been rated 
for osteoarthritis of his left knee under Diagnostic Code 
5260.  However, during the pendency of the Veteran's claim, 
his flexion of the left knee has never warranted a 
compensable rating, because it has never been limited to 45 
degrees or less.  Likewise, with respect to Diagnostic Code 
5261, during the pendency of the Veteran's claim, his 
extension of the left knee has never warranted a disability 
rating in excess of 10 percent, because it has never been 
limited to 15 degrees or more.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
arthritis fall within any criteria warranting more than a 10 
percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
left knee arthritis might be warranted for any period of time 
during the pendency of this appeal.  However, there is no 
evidence that the Veteran's left knee arthritis has been 
persistently more severe than the extent of disabilities 
contemplated under the assigned rating of 10 percent at any 
time.

The Board has considered the issue of whether the Veteran's 
left knee arthritis, standing alone, presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Because there is no evidence of marked interference with 
employment or frequent periods of hospitalization, the 
application of the regular schedular standards is not found 
to be impractical in this case.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for an 
acquired psychiatric disorder, claimed as a nervous condition 
is not reopened.  The appeal is denied.

New and material evidence has been received, and a previously 
denied claim for service connection for retinitis pigmentosa, 
claimed as blindness in the left eye, is reopened.  To this 
extent, the appeal is granted.

A disability rating in excess of 30 percent for a total left 
knee arthroplasty (previously rated as residuals of 
meniscectomy) is denied.

A disability rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for retinitis pigmentosa, claimed as blindness in the left 
eye.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service, or with another 
service-connected disability.

In this case, the information and evidence of record contains 
competent medical evidence of diagnoses of a toxic post-
inflammatory cataract in the left eye, as well as an allergic 
conjunctivitis and hyperopia, astigmatism, and presbyopia, 
retinitis pigmentosa and previous vascular occlusion or 
possibly syphilis, and marked visual constriction in the 
Veteran's left eye.  Furthermore, the information and 
evidence of record establishes that the Veteran underwent an 
event in service-namely, an injection of Penicillin; an in-
service clinician wrote in October 1971 that the Veteran 
"now recalls that he received an injection about 1/2 hour 
before losing the vision OS [in his left eye].  Diagnosis is 
now more certain CRA [central retinal artery] occlusion OS 2 
[degrees] to micro-embolus."  The information and evidence 
of record also indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service; as noted above, the June 2005 
VA clinician noted that the Veteran has a visual loss of 
oxygen from possible syphilis or penicillin injections or 
substance abuse, and that "the cause is unknown."

On remand, the Veteran should be scheduled for an 
examination, by an ophthalmologist, to determine the nature, 
extent, and etiology of his left eye disabilities, if any.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination, by an ophthalmologist, to 
determine the nature, extent, and etiology 
of his left eye disabilities, if any.  The 
claims file (including the aforementioned 
diagnoses) should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies, including an ERG, 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's left 
eye disabilities, if any, were caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

2.  After competition of the above, the 
AOJ should readjudicate the issue of 
entitlement to service connection for 
retinitis pigmentosa, claimed as blindness 
in the left eye.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


